Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-4, 6-11, 18-21, 23, and 26-28 are pending in this Office Action.
Claims 1-4, 6-11, 18-21, 23, and 26-28 are rejected. This rejection is FINAL.

Response to Arguments
Applicant's arguments filed in the amendment filed 02/16/2021, have been fully considered but they are not persuasive. The reasons are set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 18-21, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Grinshpun et al. (U.S. Publication No. 2013/0227106), in the view of Lee et al. (U.S. Publication No. 2014/0366070) and further in view of Jeong et al. (U.S. Publication No. 2014/0254367).
As per claim 1, Grinshpun discloses a method of requesting delivery of video data in a communication network (Fig. 1, [element 120, WSP Network]), the method comprising, at a mobile device (Fig. 1, [element 110, mobile device]) (Paragraph [0045], and Paragraph [0006] line 1 to line 8, and line 8 to Paragraph [0007], “the HAS registration request relates to a HAS video session requested by the HAS client of the mobile device”):
establishing, via a Radio Access Network (Fig. 1, [element 121, Cellular network elements]), a connection with a server (Fig. 1, [element 126, VGTE]) for a session to obtain the video data from the server (Paragraph [0042] line 1 to line 14, and line 14 to Paragraph [0043], “It will be appreciated that VGTE 126 may be deployed in any suitable location of the WSP network 120 (e.g., in the access network, in the core network, co-located with the VSM server 129, or the like). The VSM server 129 is configured to cooperate with VSM Engine 119 to provide various functions of the video  for a session to obtain the video data from the server);
sending, to an interaction device (Fig. 1, [element 129, VSM server]) located external to the mobile device (Fig. 1, [element 110, mobile device]), information relating to the delivery of the video data (Paragraph [0051] line 2 to line 12, “client-assisted management of (and, in at least some cases, control over) real-time mobile video sessions, such as: (1) collecting, at the mobile device 110, client information related to the real-time mobile video session 101 at the mobile device 110, (2) sending the collected client information from the mobile device 110 to the WSP network 120 (e.g., to VSM server 129 of WSP network 120) for use by the WSP network 120 in determining video session management information”, Since the instant application and recited claimed limitation discloses sending information [video session] such as supported media rates, duration of media segment, buffer capabilities, indication that adaptive video is possible etc. to the interaction device that is external to mobile device as sending, to an interaction and
in response to sending the information relating to the delivery of the video data to the interaction device (Fig. 1, [element 129, VSM server]), receiving, from a remote device (Fig. 1, [element 121, Cellular network elements]) located in the Radio Access Network, the information relating to the Radio Access Network (Paragraph [0051] line 12 to line 17, “(3) receiving the collected client information at the VSM server 129 of the WSP network 120, (4) obtaining, at the VSM server 129 of the WSP network 120, network information related to real-time mobile video sessions of mobile devices served by the WSP network 120”),
using the received information relating to the Radio Access Network, establishing, at the mobile device (Fig. 1, [element 110, mobile device]), a service delivery parameter relating to the delivery of the video data from the server to the mobile device (Fig. 1, [element 110, mobile device]) (Paragraph [0056] line 1 to line 13, and line 13 to line 20, “using the client information and the network information, and propagate the video session management information toward the mobile device 110 via ;
sending towards the server a request for video data (Paragraph [0148] line 1 to line 6, and line 6 to line 10, “The at least one parameter related to the next video segment to be requested may include one or more of a bitrate for the next video segment, a playtime duration for the next video segment, and an expected video segment size for the next video segment”, Since the instant application discloses applying service delivery parameter for the video session at mobile device based on information of video session and network information [capability of RAN at the time video session is requested] as sending towards the server a request for video data that includes service delivery parameter to be applied to the delivery of video data, and the cited reference discloses similar concept of applying adaptive bitrate for the mobile video session based on client information [device and session] and the network information, under broadest reasonable interpretation the cited reference [Grinshpun] teaches sending towards the server a request for video data),
the request including service delivery parameter to be applied to the delivery of the video data (Paragraph [0057] line 1 to line 5, and line 5 to line 13, “for example, the video session management information for a real-time mobile video session may include one or more of a bitrate to be used for the real-time mobile video session, at least one video session parameter to be used for the real-time mobile video session, and information configured for use by the video client of the mobile device 310 to modify an associated rate determination algorithm (RDA)”); and
receiving, from the server, the video data sent using the service delivery parameter in response to the request for the video data (Paragraph [0052], and Paragraph [0097] line 1 to line 49, and line 49 to line 118, “The real-time mobile video session may be a Hypertext Transfer Protocol (HTTP) Adaptive Streaming (HAS) video session, and the video session management information may include a bitrate recommended for use by the video client in requesting video segments from a HAS video content server”, Since the instant application discloses applying particular bitrate for the video session based on capability of RAN and information of video session as receiving from the server video data sent using service delivery parameter, and the cited reference discloses similar concept of applying recommended bitrate for particular video session receiving at mobile device that sent from video server [video server or VGTE correspond to video source] based on client information and network information, under broadest reasonable interpretation the cited reference [Grinshpun] teaches receiving, from the server, the video data sent using the service delivery parameter in response to the request for the video data).
Grinshpun does not explicitly teach:
requesting the interaction device to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly with the mobile device; and 
information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between the mobile device and the server by the remote device in the Radio Access Network.
However Lee teaches:
requesting the interaction device (Lee: Fig. 8, [element 803, bit-rate selection server]) (Paragraph [0160], “the BRS 803 may expect that the UE1 801 requests the video data to the PCRF 804, and may request the subscriber information corresponding to the UE1 801 to the PCRF 804”) to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly (Lee: Paragraph [0031], wireless environment for mobile communication system) with the mobile device (Lee: Fig. 1, [element 801, User Equipment]) (Lee: Fig. 8, and Paragraph [0164] to Paragraph [0168], “the BRS 803 may request information of the BS1 802 and the UE1 801. The information of the UE1 801 may include a Radio Resource Network (RAN) information of the terminal (UE1) 801. In operation 860, the BS1 802 may transfer information of the BS1 802 and the RAN information of the UE in the cell of the BS1 802 in correspondence to the request of the operation 855”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Grinshpun in view of Lee implements the technique of requesting the interaction device to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly with the mobile device. One would motivated to do so because by doing so would render the combined system to encodes the video segment to several resolutions for user equipment  based on environment of network [network condition] and a preference of user [subscriber information] by encoding the video segment to the several media files having different bitrates (Lee: Paragraph [0101], and Paragraph [0133]).

information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between the mobile device and the server by the remote device in the Radio Access Network.
However Jeong teaches:
information relating to the Radio Access Network is injected as data into user plane (Jeong: Paragraph [0045], “a User Plane (UP) refers to a path connecting the UE 107 to the RAN node 101”) signalling (Jeong: Paragraph [0050] to Paragraph [0053], “an ENB (RAN node) may provide a UE with direct information on a data rate (generally expressed in bits per second) at which the UE may transmit data (or a data rate allowed to the UE)”, Since the cited reference discloses applying data rate to the incoming data from server at the UE device based on condition of RAN, under broadest reasonable interpretation, Jeong teaches information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between mobile device and the server) of the established connection between the mobile device (Jeong: Fig. 3, [element 100, UE or user equipment]) and the server (Jeong: Fig. 3, [element 300, Server]) by the remote device (Jeong: Fig. 6, [element 302, Application 302]) in the Radio Access Network (Jeong: Paragraph [0040], Paragraph [0060] to Paragraph [0061], and Paragraph [0088], “the application 302 may either start a process of renegotiating the transmission parameter to be used for data transmission and/or reception with the UE 100, and/or change the characteristics (screen size, quality, data rate, and the like) of traffic transmitted from the content server 300 to the UE 100 and transmit the changed traffic to the UE 100 via path 560”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Grinshpun in view of Jeong implements the technique of establishing connection between mobile device and server by injecting data signal of RAN [network] in user plane based on requested information. One would motivated to do so because by incorporating the techniques of Jeong’s system within Grinshpun’s system, the combined system further provides quality of service for continuous streaming content for end user device by providing various bit rate for various type of content quality such as HD [high definition], SD [standard definition] based on various condition such as screen size, quality, data rate, etc. (Jeong: Paragraph [0058] to Paragraph [0060], and Paragraph [0080] to Paragraph [0083]).

As per claim 2, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 1.
Grinshpun further teaches the method according to claim 1, wherein the information relating to the Radio Access Network (Paragraph [0085] line 12 to line 17, “mobile video session that is a HAS video session, the bitrate may be a bitrate for the , comprises
capabilities of the communication network, or conditions in the communication network, or both capabilities of the communication network and conditions in the communication network (Paragraph [0044], and Paragraph [0052] line 1 to line 8, and line 8 to line 14, “similarly, that video session management information may be determined by any of the elements of WSP network 120 and provided from any of the elements of the WSP network 120 to mobile device 110 via any suitable interface(s) between WSP network 120 and mobile device 110”).

As per claim 3, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 1.
Grinshpun further teaches the method according to claim 1, wherein the service delivery parameter includes any of a recommended frame size, a recommended bit rate, a recommended image resolution, a recommended image size, and buffer parameters (Paragraph [0052], Paragraph [0097], and Paragraph [0066] to Paragraph [0067], “VSM capabilities enable cooperation across multiple HAS clients sharing the same over-the-air link (e.g., smooth and fair quality distribution across clients served by the same cell) and the same RAN (e.g., smooth user experience when moving across cells within the same RAN) under control of the VSM server 129. In at least some embodiments, VSM capabilities enable smoother, more predictable, higher-quality video QoE (e.g., optimal dynamically adjustable HAS client buffer size and fullness .

As per claim 4, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 1.
Grinshpun further teaches the method according to claim 1, wherein the received information is handled by an application client (Fig. 3, [element 319, Chas Control engine]) at the mobile device, the application client (Fig. 3, [element 319, Chas Control engine]) also to handle the video data (Paragraph [0127], “CCE 319 C provides the calculated bitrate (and, when calculated, other relevant HAS video session parameters discussed above) to HAS client 311 via HAS client interface 331. In at least some embodiments, CCE 319 C may perform translation of some or all of the received parameters (e.g., from parameters defined in a manner recognized or accepted by network elements to parameters recognized or accepted by the HAS client 311) and provide the translated parameter(s) to HAS client 311 via HAS client interface 331”).

As per claim 6, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 1.
Grinshpun further teaches the method according to claim 1, wherein the information relating to the Radio Access Network is received using any of a protocol (Paragraph [0097] line 22 to line 42, “The information shared by the video client may include at least one of available video session bit rate encodings, video segment information for a Hypertext Transfer Protocol (HTTP) adaptive streaming session”, Since 
based on any of HTTP and Websocket, and a protocol using any of User Datagram Protocol and Transmission Control Protocol as a transport mechanism (Paragraph [0097] line 42 to Paragraph [0098], “The real-time mobile video session may be a Hypertext Transfer Protocol (HTTP) Adaptive Streaming (HAS) video session, and the video session management information may include a bitrate recommended for use by the video client in requesting video segments from a HAS video content server”).

As per claim 7, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 1.
Grinshpun further teaches the method according to claim 1, further comprising receiving the information periodically or in response to a further request (continuously collecting or receiving information [related to service delivery parameter]) sent by the mobile device, or both periodically and in response to the further request sent by the mobile device (Paragraph [0051], and Paragraph [0072] line 1 to line 5, and line 5 to line 12, “For example, the information provided to the video session scheduler may include available video bitrates from a manifest of video bitrates (e.g., . 

As per claim 8, Grinshpun discloses a method of providing a service delivery parameter in a communication network (Fig. 3, [element 320, WSP network such as 2G, 3G, LTE 4G]) for delivery of video data, the method performed in a Radio Access Network (Fig. 3, [element 321, Cellular network elements]) (Paragraph [0112], “The WSP network 320 includes cellular network elements 321 configured to support control and bearer sessions for WSP network 320, a policy/congestion server 325, a HAS video content server 340, and a CHAS server 329”) comprising:
establishing the connection; receiving, from an interaction device (Fig. 1, [element 129, VSM server]) located external to the mobile device (Fig. 1, [element 110, mobile device]), a request, for information relating to the Radio Access Network (Fig. 1, [element 121, Cellular network elements]) (Paragraph [0051] line 12 to line 17, “(3) receiving the collected client information at the VSM server 129 of the WSP network 120, (4) obtaining, at the VSM server 129 of the WSP network 120, network information related to real-time mobile video sessions of mobile devices served by the WSP network 120”),
wherein the request for the information relating to the Radio Access Network from the interaction device (Fig. 1, [element 129, VSM server]) is in response to the mobile device (Fig. 1, [element 110, mobile device]) communicating with the interaction device relating to the delivery of the video data and for the interaction device to interact with the Radio Access Network (Paragraph [0056] line 1 to line 8, ,
in order for the mobile device to use the information relating to the Radio Access Network to establish a service delivery parameter relating to the delivery of the video data (Paragraph [0056] line 1 to line 13, and line 13 to line 20, “using the client information and the network information, and propagate the video session management information toward the mobile device 110 via one or more network interfaces between the WSP network 120 and the mobile device 110 for use by the mobile device 110 in managing the real-time mobile video session”);
in response to receiving the request from the interaction device (Fig. 1, [element 129, VSM server]), generating, in a recommendation device (Fig. 3, [element in the Radio Access Network, the information relating to the Radio Access Network (Paragraph [0052], and Paragraph [0097] line 1 to line 49, and line 49 to line 118, “The real-time mobile video session may be a Hypertext Transfer Protocol (HTTP) Adaptive Streaming (HAS) video session, and the video session management information may include a bitrate recommended for use by the video client in requesting video segments from a HAS video content server”).
Grinshpun does not explicitly teach:
receiving, from a mobile device which communicates wirelessly with the Radio Access Network, a signal to establish a connection with a server for a session to obtain the video data from the server; and
sending, from the recommendation device, the information relating to the Radio Access Network towards the mobile device, by injecting the information relating to the Radio Access Network into user plane signalling of the established connection between the mobile device and the server, in order for the mobile device to generate the service delivery parameter for the delivery of the video data.
However Lee teaches:
receiving, from a mobile device (Lee: Fig. 1, [element 801, User Equipment]) which communicates wirelessly (Lee: Paragraph [0031], wireless environment for mobile communication system) with the Radio Access Network, a signal to establish a connection with a server (Fig. 8, element 805, Media server]) (Paragraph [0157], “the MS 805 may transfer the video metadata response according to the request to the BRS 803. The metadata response may include user's QoE information of each of bitrates of the video segment. In addition, the response may include the PSNR value or the MOS for a session to obtain the video data from the server (Paragraph [0167] to Paragraph [0168], “the BRS 803 may request the video segment to the MS 805 with the bitrate selected in operation 865. In operation 875, the MS 805 may transmit the video segment in response to the request received in operation 870”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Grinshpun in view of Lee implements the technique of receiving, from a mobile device which communicates wirelessly with the Radio Access Network, a signal to establish a connection with a server for a session to obtain the video data from the server. One would motivated to do so because by doing so would render the combined system to encodes the video segment to several resolutions for user equipment  based on environment of network [network condition] and a preference of user [subscriber information] by encoding the video segment to the several media files having different bitrates (Lee: Paragraph [0101], and Paragraph [0133]).
Grinshpun in the view of Lee does not explicitly teach:
sending, from the recommendation device, the information relating to the Radio Access Network towards the mobile device, by injecting the information relating to the Radio Access Network into user plane signalling of the established connection between the mobile device and the server, in order for the mobile device to generate the service delivery parameter for the delivery of the video data.
However Jeong teaches: 
sending, from the recommendation device (Jeong: Fig. 3, [element 202, ENB]), the information relating to the Radio Access Network towards the mobile device (Jeong: Fig. 3, [element 100, UE or user equipment]) (Jeong: Paragraph [0051] to Paragraph [0057], “the ENB 202 may detect the occurrence of a congestion status in operation 210, and transmits congestion status information to the UE 100”), by injecting the information relating to the Radio Access Network into user plane (Jeong: Paragraph [0045], “a User Plane (UP) refers to a path connecting the UE 107 to the RAN node 101”) signalling (Jeong: Paragraph [0050] to Paragraph [0053], “an ENB (RAN node) may provide a UE with direct information on a data rate (generally expressed in bits per second) at which the UE may transmit data (or a data rate allowed to the UE)”, Since the cited reference discloses applying data rate to the incoming data from server at the UE device based on condition of RAN, under broadest reasonable interpretation, Jeong teaches information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between mobile device and the server) of the established connection between the mobile device (Jeong: Fig. 3, [element 100, UE or user equipment]) and the server (Jeong: Fig. 3, [element 300, Server]), in order for the mobile device to generate the service delivery parameter for the delivery of the video data (Jeong: Paragraph [0040], and Paragraph [0088], “the application 302 may either start a process of renegotiating the transmission parameter to be used for data transmission and/or reception with the UE 100, and/or change the characteristics (screen size, quality, data rate, and the like) of traffic transmitted from the content server 300 to the UE 100 and transmit the changed traffic to the UE 100 via path 560”).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Grinshpun in view of Jeong implements the technique of sending, from the recommendation device, the information relating to the Radio Access Network towards the mobile device, by injecting the information relating to the Radio Access Network into user plane signalling of the established connection between the mobile device and the server, in order for the mobile device to generate the service delivery parameter for the delivery of the video data. One would motivated to do so because by incorporating the techniques of Jeong’s system within Grinshpun’s system, the combined system further provides quality of service for continuous streaming content for end user device by providing various bit rate for various type of content quality such as HD [high definition], SD [standard definition] based on various condition such as screen size, quality, data rate, etc. (Jeong: Paragraph [0058] to Paragraph [0060], and Paragraph [0080] to Paragraph [0083]).

As per claim 9, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 8.
Grinshpun further teaches the method according to claim 8, wherein the service delivery parameter includes any of a recommended frame size, a recommended bit rate, a recommended image resolution, a recommended image size, and buffer parameters (Paragraph [0052], Paragraph [0097], and Paragraph [0066] to Paragraph [0067], “VSM capabilities enable cooperation across multiple HAS clients sharing the same over-the-air link (e.g., smooth and fair quality distribution across clients served by the same cell) and the same RAN (e.g., smooth user experience when moving across cells within the same RAN) under control of the VSM server 129. In at least some embodiments, VSM capabilities enable smoother, more predictable, higher-quality video QoE (e.g., optimal dynamically adjustable HAS client buffer size and fullness thresholds, new HAS algorithm modes (e.g., dynamically changing algorithm parameter thresholds), the aggressiveness of buffer fill, or the like)”).

As per claim 10, Grinshpun discloses a mobile device for use in a communication network (Fig. 3, [element 320, WSP network such as 2G, 3G, LTE 4G]) to request delivery of video data, the mobile device (Fig. 1, [element 110, mobile device]) (Paragraph [0050], “The video content is delivered via a real-time mobile video session 101 between the mobile device 110 (illustratively, video client 111 N of mobile device 110) and the video content element 140”) comprising:
a transmitter (Fig. 7, and Paragraph [0163] line 9 to line 10, “an input port, an output port, a receiver, a transmitter, and a storage device”) to send a signal, via a Radio Access Network (Fig. 1, [element 121, Cellular network elements]), to establish a connection (Paragraph [0112], “The WSP network 320 includes cellular network elements 321 configured to support control and bearer sessions for WSP network 320, a policy/congestion server 325, a HAS video content server 340, and a CHAS server 329”) with a server (Fig. 1, [element 126, VGTE]) for a session to obtain the video data from the server (Paragraph [0042] line 1 to line 14, and line 14 to Paragraph [0043], “It will be appreciated that VGTE 126 may be deployed in any suitable location of the WSP network 120 (e.g., in the access network, in the core network, co-located with the VSM server 129, or the like). The VSM server 129 is configured to cooperate with VSM Engine 119 to provide various functions of the video session management capability. The VSM 129 may provide video session management functions for mobile device 110 when mobile device 110 receives video content from one or more video sources”, Since the instant application and the recited claimed limitation discloses establishing connection between video session and internet through the RAN of core network at mobile device that received video data from server [web server or server that provides video data], and the cited reference discloses similar concept of receiving video session from VGTE and establishing mobile video session at mobile device through the internet [device operated over particular WSP network with corresponding RAN] for video session at mobile device, under broadest reasonable interpretation Grinshpun teaches a transmitter to send a signal, via a Radio Access Network to establish a connection with a server for a session to obtain the video data from the server) and
to send, to an interaction device located external to the mobile device (Fig. 1, [element 110, mobile device]), information relating to the delivery of the video data (Paragraph [0051] line 2 to line 12, “client-assisted management of (and, in at least some cases, control over) real-time mobile video sessions, such as: (1) collecting, at the mobile device 110, client information related to the real-time mobile video session 101 at the mobile device 110, (2) sending the collected client information from the mobile device 110 to the WSP network 120 (e.g., to VSM server 129 of WSP network 120) for use by the WSP network 120 in determining video session management information”, Since the instant application and recited claimed limitation discloses sending information [video session] such as supported media rates, duration of media segment, buffer capabilities, indication that adaptive video is possible etc. to the interaction device that is external to mobile device as sending, to an interaction device located external to the mobile device information relating to the delivery of the video data, and the cited reference discloses similar concept of sending client information such as signal quality information at mobile device, mobile device occupancy information, geolocation information [location of mobile device or coverage of particular RAN condition at mobile device’s location] etc. to the VSM server that is located external to mobile device for establishing video session at mobile device based on client information and network information, under broadest reasonable interpretation Grinshpun teaches sending, to an interaction device information relating to the delivery of the video data) and
a receiver (Fig. 7, and Paragraph [0163] line 9 to line 10, “an input port, an output port, a receiver, a transmitter, and a storage device”) to receive, from a remote device (Fig. 1, [element 121, Cellular network elements]) located in the Radio Access Network in response to sending the information relating to the delivery of the video data to the interaction device (Fig. 1, [element 129, VSM server]) (Paragraph [0051] line 12 to line 17, “(3) receiving the collected client information at the VSM server 129 of the WSP network 120, (4) obtaining, at the VSM server 129 of the WSP network 120, network information related to real-time mobile video sessions of mobile devices served by the WSP network 120”);
a processor (Fig. 7, [element 702, processor]) to use the received information relating to the Radio Access Network, to establish, at the mobile device (Fig. 1, [element 110, mobile device]), a service delivery parameter relating to delivery of the video data from the server (Fig. 1, [element 126, VGTE]) to the mobile device (Paragraph [0006] line 1 to line 15, and line 16 to line 17, “The processor is configured to receive, at the network server, network information related to the requested HAS video session. The processor is configured to calculate, at the network server, a bitrate for the requested HAS video session, where the bitrate is calculated using the HAS manifest information, the client information, and the network information. The processor is configured to propagate an indication of the calculated bitrate from the network server toward the mobile device for use by the HAS client with the requested HAS video session”);
wherein the transmitter to send towards the server (Fig. 1, [element 126, VGTE]) a request for the video data (Paragraph [0148] line 1 to line 6, and line 6 to line 10, “The at least one parameter related to the next video segment to be requested may include one or more of a bitrate for the next video segment, a playtime duration for the next video segment, and an expected video segment size for the next video segment”, ,
the request including the service delivery parameter to be applied to the delivery of the video data (Paragraph [0057] line 1 to line 5, and line 5 to line 13, “for example, the video session management information for a real-time mobile video session may include one or more of a bitrate to be used for the real-time mobile video session, at least one video session parameter to be used for the real-time mobile video session, and information configured for use by the video client of the mobile device 310 to modify an associated rate determination algorithm (RDA)”); and
wherein the receiver to receive, from the server, the video data sent using the service delivery parameter in response to the request for the video data (Paragraph [0052], and Paragraph [0097] line 1 to line 49, and line 49 to line 118, “The real-time mobile video session may be a Hypertext Transfer Protocol (HTTP) Adaptive Streaming (HAS) video session, and the video session management information may include a bitrate recommended for use by the video client in requesting video segments from a HAS video content server”, Since the instant application discloses applying particular bitrate for the video session based on capability of RAN and information of video .
Grinshpun does not explicitly teach:
requesting the interaction device to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly with the mobile device;
information relating to the Radio Access Network, wherein the information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between the mobile device and the server by the remote device in the Radio Access Network.
However Lee teaches:
requesting the interaction device (Lee: Fig. 8, [element 803, bit-rate selection server]) (Paragraph [0160], “the BRS 803 may expect that the UE1 801 requests the video data to the PCRF 804, and may request the subscriber information corresponding to the UE1 801 to the PCRF 804”) to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly (Lee: Paragraph [0031], wireless environment for mobile communication system) with the mobile device (Lee: Fig. 1, [element 801, User 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Grinshpun in view of Lee implements the technique of requesting the interaction device to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly with the mobile device. One would motivated to do so because by doing so would render the combined system to encodes the video segment to several resolutions for user equipment  based on environment of network [network condition] and a preference of user [subscriber information] by encoding the video segment to the several media files having different bitrates (Lee: Paragraph [0101], and Paragraph [0133]).
Grinshpun in the view of Lee does not explicitly teach:
information relating to the Radio Access Network, wherein the information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between the mobile device and the server by the remote device in the Radio Access Network.
However Jeong teaches:
information relating to the Radio Access Network, wherein the information relating to the Radio Access Network is injected as data into user plane (Jeong: Paragraph [0045], “a User Plane (UP) refers to a path connecting the UE 107 to the RAN node 101”) signalling (Jeong: Paragraph [0050] to Paragraph [0053], “an ENB (RAN node) may provide a UE with direct information on a data rate (generally expressed in bits per second) at which the UE may transmit data (or a data rate allowed to the UE)”, Since the cited reference discloses applying data rate to the incoming data from server at the UE device based on condition of RAN, under broadest reasonable interpretation, Jeong teaches information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between mobile device and the server) of the established (establish transmission parameter) connection between the mobile device (Jeong: Fig. 3, [element 100, UE or user equipment]) and the server (Jeong: Fig. 3, [element 300, Server]) by the remote device (Jeong: Fig. 6, [element 302, Application 302]) in the Radio Access Network (Jeong: Paragraph [0040], and Paragraph [0088], “the application 302 may either start a process of renegotiating the transmission parameter to be used for data transmission and/or reception with the UE 100, and/or change the characteristics (screen size, quality, data rate, and the like) of traffic transmitted from the content server 300 to the UE 100 and transmit the changed traffic to the UE 100 via path 560”).
Grinshpun, Lee, and Jeong are analogous arts in the same field of endeavor as all describe the system and method of determining and adjusting the RAN condition within Core network for video stream. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Grinshpun in view of Jeong implements the technique of establishing connection between mobile device and server by injecting data signal of RAN [network] in user plane based on requested information. One would motivated to do so because by incorporating the techniques of Jeong’s system within Grinshpun’s system, the combined system further provides quality of service for continuous streaming content for end user device by providing various bit rate for various type of content quality such as HD [high definition], SD [standard definition] based on various condition such as screen size, quality, data rate, etc. (Jeong: Paragraph [0058] to Paragraph [0060], and Paragraph [0080] to Paragraph [0083]).

As per claim 11, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 10.
Grinshpun further teaches the mobile device according to claim 10, further comprising an application client (Fig. 3, [element 319, Chas Control engine]) to handle the received information (Paragraph [0127], “CCE 319 C provides the calculated bitrate (and, when calculated, other relevant HAS video session parameters discussed above) to HAS client 311 via HAS client interface 331. In at least some embodiments, CCE 319 C may perform translation of some or all of the received parameters (e.g., from parameters defined in a manner recognized or accepted by .
As per claim 18, Grinshpun discloses a non-transitory computer-readable storage medium storing instructions which, when executed by at least one processor (Fig. 7, [element 702, processor]) (Paragraph [0097] line 91 to line 94, “a computer -readable storage medium may be configured to store instructions which, when executed by a computer, cause the computer to perform one or more corresponding methods”) of a mobile device (Fig. 1, [element 110, mobile device]) (Fig. 1, [element 110, mobile device]),
cause the mobile device (Fig. 1, [element 110, mobile device]) in a communication network (Fig. 1, [element 120, WSP Network]) to request (Paragraph [0045], and Paragraph [0006] line 1 to line 8, and line 8 to Paragraph [0007], “the HAS registration request relates to a HAS video session requested by the HAS client of the mobile device”) delivery of video data by performing operations (Paragraph [0050], “The video content is delivered via a real-time mobile video session 101 between the mobile device 110 (illustratively, video client 111 N of mobile device 110) and the video content element 140”) comprising:
establishing, via a Radio Access Network (Fig. 1, [element 121, Cellular network elements]), a connection with a for a service session to obtain the video data from the server (Fig. 1, [element 126, VGTE]) (Paragraph [0042] line 1 to line 14, and line 14 to Paragraph [0043], “It will be appreciated that VGTE 126 may be deployed in any suitable location of the WSP network 120 (e.g., in the access network, in the core network, co-located with the VSM server 129, or the like). The VSM server 129 is ;
sending, to an interaction device (Fig. 1, [element 129, VSM server]) located external to the mobile device (Fig. 1, [element 110, mobile device]), information relating to the delivery of the video data (Paragraph [0051] line 2 to line 12, “client-assisted management of (and, in at least some cases, control over) real-time mobile video sessions, such as: (1) collecting, at the mobile device 110, client information related to the real-time mobile video session 101 at the mobile device 110, (2) sending the collected client information from the mobile device 110 to the WSP network 120 (e.g., to VSM server 129 of WSP network 120) for use by the WSP network 120 in determining video session management information”, Since the instant application and recited claimed limitation discloses sending information [video session] such as supported media rates, duration of media segment, buffer capabilities, indication that adaptive video is possible and
in response to sending the information relating to the delivery of the video data to the interaction device (Fig. 1, [element 129, VSM server]), receiving, from a remote device (Fig. 1, [element 121, Cellular network elements]) located in the Radio Access Network (Paragraph [0051] line 12 to line 17, “(3) receiving the collected client information at the VSM server 129 of the WSP network 120, (4) obtaining, at the VSM server 129 of the WSP network 120, network information related to real-time mobile video sessions of mobile devices served by the WSP network 120”),
using the received information relating to the Radio Access Network, establishing, at the mobile device (Fig. 1, [element 110, mobile device]), a service delivery parameter relating to the delivery of the video data from the server to the mobile device (Fig. 1, [element 110, mobile device]) (Paragraph [0056] line 1 to line 13, and line 13 to line 20, “using the client information and the network information, and propagate the video session management information toward the mobile device 110 via ;
sending towards the server a request for the video data (Paragraph [0148] line 1 to line 6, and line 6 to line 10, “The at least one parameter related to the next video segment to be requested may include one or more of a bitrate for the next video segment, a playtime duration for the next video segment, and an expected video segment size for the next video segment”, Since the instant application discloses applying service delivery parameter for the video session at mobile device based on information of video session and network information [capability of RAN at the time video session is requested] as sending towards the server a request for video data that includes service delivery parameter to be applied to the delivery of video data, and the cited reference discloses similar concept of applying adaptive bitrate for the mobile video session based on client information [device and session] and the network information, under broadest reasonable interpretation the cited reference [Grinshpun] teaches sending towards the server a request for video data),
the request including the service delivery parameter to be applied to the delivery of the video data (Paragraph [0057] line 1 to line 5, and line 5 to line 13, “for example, the video session management information for a real-time mobile video session may include one or more of a bitrate to be used for the real-time mobile video session, at least one video session parameter to be used for the real-time mobile video session, and information configured for use by the video client of the mobile device 310 to modify an associated rate determination algorithm (RDA)”); and
receiving, from the server, the video data sent using the service delivery parameter in response to the request for the video data (Paragraph [0052], and Paragraph [0097] line 1 to line 49, and line 49 to line 118, “The real-time mobile video session may be a Hypertext Transfer Protocol (HTTP) Adaptive Streaming (HAS) video session, and the video session management information may include a bitrate recommended for use by the video client in requesting video segments from a HAS video content server”, Since the instant application discloses applying particular bitrate for the video session based on capability of RAN and information of video session as receiving from the server video data sent using service delivery parameter, and the cited reference discloses similar concept of applying recommended bitrate for particular video session receiving at mobile device that sent from video server [video server or VGTE correspond to video source] based on client information and network information, under broadest reasonable interpretation the cited reference [Grinshpun] teaches receiving, from the server, the video data sent using the service delivery parameter in response to the request for the video data).
Grinshpun does not explicitly teach:
requesting the interaction device to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly with the mobile device;
information relating to the Radio Access Network, wherein the information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between the mobile device and the server by the remote device in the Radio Access Network.

requesting the interaction device (Lee: Fig. 8, [element 803, bit-rate selection server]) (Paragraph [0160], “the BRS 803 may expect that the UE1 801 requests the video data to the PCRF 804, and may request the subscriber information corresponding to the UE1 801 to the PCRF 804”) to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly (Lee: Paragraph [0031], wireless environment for mobile communication system) with the mobile device (Lee: Fig. 1, [element 801, User Equipment]) (Lee: Fig. 8, and Paragraph [0164] to Paragraph [0168], “the BRS 803 may request information of the BS1 802 and the UE1 801. The information of the UE1 801 may include a Radio Resource Network (RAN) information of the terminal (UE1) 801. In operation 860, the BS1 802 may transfer information of the BS1 802 and the RAN information of the UE in the cell of the BS1 802 in correspondence to the request of the operation 855”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Grinshpun in view of Lee implements the technique of requesting the interaction device to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly with the mobile device. One would motivated to do so because by doing so would render the combined system to encodes the video segment to several resolutions for user equipment  based on environment of network [network condition] and a preference of user [subscriber information] by encoding the video segment to the (Lee: Paragraph [0101], and Paragraph [0133]).
Grinshpun in the view of Lee does not explicitly teach:
information relating to the Radio Access Network, wherein the information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between the mobile device and the server by the remote device in the Radio Access Network.
However Jeong teaches:
information relating to the Radio Access Network, wherein the information relating to the Radio Access Network is injected as data into user plane (Jeong: Paragraph [0045], “a User Plane (UP) refers to a path connecting the UE 107 to the RAN node 101”) signalling (Jeong: Paragraph [0050] to Paragraph [0053], “an ENB (RAN node) may provide a UE with direct information on a data rate (generally expressed in bits per second) at which the UE may transmit data (or a data rate allowed to the UE)”, Since the cited reference discloses applying data rate to the incoming data from server at the UE device based on condition of RAN, under broadest reasonable interpretation, Jeong teaches information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between mobile device and the server) of the established connection between the mobile device (Jeong: Fig. 3, [element 100, UE or user equipment]) and the server (Jeong: Fig. 3, [element 300, Server]) by the remote device (Jeong: Fig. 6, [element 302, Application 302]) in the Radio Access Network (Jeong: Paragraph [0040], and Paragraph [0088], “the application 302 may either start a process of renegotiating the transmission parameter to be used for data .
Grinshpun, Lee, and Jeong are analogous arts in the same field of endeavor as all describe the system and method of determining and adjusting the RAN condition within Core network for video stream. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Grinshpun to incorporate the teachings of Jeong to provide the teaching of establishing connection between mobile device and server by injecting data signal of RAN [network] in user plane based on requested information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Grinshpun in view of Jeong implements the technique of establishing connection between mobile device and server by injecting data signal of RAN [network] in user plane based on requested information. One would motivated to do so because by incorporating the techniques of Jeong’s system within Grinshpun’s system, the combined system further provides quality of service for continuous streaming content for end user device by providing various bit rate for various type of content quality such as HD [high definition], SD [standard definition] based on various condition such as screen size, quality, data rate, etc. (Jeong: Paragraph [0058] to Paragraph [0060], and Paragraph [0080] to Paragraph [0083]).

As per claim 19, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 18.
the non-transitory storage medium according to claim 18, wherein the information relating to the Radio Access Network (Paragraph [0085] line 12 to line 17, “mobile video session that is a HAS video session, the bitrate may be a bitrate for the downlink from the video content source toward the mobile device via the WSP network (e.g., the bitrate of video content to be requested by the mobile device for the HAS video session)”), comprises
capabilities of the communication network, or conditions in the communication network, or both capabilities of the communication network and conditions in the communication network (Paragraph [0044], and Paragraph [0052] line 1 to line 8, and line 8 to line 14, “similarly, that video session management information may be determined by any of the elements of WSP network 120 and provided from any of the elements of the WSP network 120 to mobile device 110 via any suitable interface(s) between WSP network 120 and mobile device 110”).

As per claim 20, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 1.
Grinshpun further teaches the non-transitory storage medium according to claim 18, wherein the service delivery parameter includes any of a recommended frame size, a recommended bit rate, a recommended image resolution, a recommended image size, and buffer parameters (Paragraph [0052], Paragraph [0097], and Paragraph [0066] to Paragraph [0067], “VSM capabilities enable cooperation across multiple HAS clients sharing the same over-the-air link (e.g., smooth and fair quality distribution across clients served by the same cell) and the same RAN (e.g., .

As per claim 21, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 18.
Grinshpun further teaches the non-transitory storage medium according to claim 18, wherein the received information is handled by an application client (Fig. 3, [element 319, Chas Control engine]) at the mobile device, the application client (Fig. 3, [element 319, Chas Control engine]) also to handle the video data (Paragraph [0127], “CCE 319 C provides the calculated bitrate (and, when calculated, other relevant HAS video session parameters discussed above) to HAS client 311 via HAS client interface 331. In at least some embodiments, CCE 319 C may perform translation of some or all of the received parameters (e.g., from parameters defined in a manner recognized or accepted by network elements to parameters recognized or accepted by the HAS client 311) and provide the translated parameter(s) to HAS client 311 via HAS client interface 331”).

As per claim 23, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 18.
 the non-transitory storage medium according to claim 18, wherein the information relating to the Radio Access Network is received using any of a protocol (Paragraph [0097] line 22 to line 42, “The information shared by the video client may include at least one of available video session bit rate encodings, video segment information for a Hypertext Transfer Protocol (HTTP) adaptive streaming session”, Since the recited claim fails to disclose particular requested information [if capability or condition information of RAN is requested through http or request application through website for execution at the user device for managing service [traffic] based on type of service and RAN condition or using RAN signal to the service [http, streaming etc.] based on RAN condition or capability, under broadest reasonable interpretation Grinshpun teaches the above limitation as encoding particular bitrate for the video session that is received over http protocol)
based on any of HTTP and Websocket, and a protocol using any of User Datagram Protocol and Transmission Control Protocol as a transport mechanism (Paragraph [0097] line 42 to Paragraph [0098], “The real-time mobile video session may be a Hypertext Transfer Protocol (HTTP) Adaptive Streaming (HAS) video session, and the video session management information may include a bitrate recommended for use by the video client in requesting video segments from a HAS video content server”).

As per claim 26, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 18.
Grinshpun further teaches the non-transitory storage medium according to claim 18, further comprising receiving the information periodically or in response to a further request (continuously collecting or receiving information [related to service delivery parameter]) sent by the mobile device, or both periodically and in response to the further request sent by the mobile device (Paragraph [0051], and Paragraph [0072] line 1 to line 5, and line 5 to line 12, “For example, the information provided to the video session scheduler may include available video bitrates from a manifest of video bitrates (e.g., obtained from the video client 111, snooped, and/or obtained in any other suitable manner), information indicative of device parameters of the mobile device 120 (e.g., screen size used for video display, battery status, CPU occupancy, or the like)”).

As per claim 27, Grinshpun discloses a non-transitory computer-readable storage medium storing instructions which, when executed by at least one processor (Fig. 7, [element 702, processor]) (Paragraph [0097] line 91 to line 94, “a computer -readable storage medium may be configured to store instructions which, when executed by a computer, cause the computer to perform one or more corresponding methods”),
cause Radio Access Network (Fig. 3, [element 321, Cellular network elements]) in a communication network (Fig. 1, [element 120, WSP Network]) to perform operations for delivery of video data (Paragraph [0050], “The video content is delivered via a real-time mobile video session 101 between the mobile device 110 (illustratively, video client 111 N of mobile device 110) and the video content element 140”) comprising:
establishing the connection; receiving, from an interaction device (Fig. 1, [element 129, VSM server]) located external to the mobile device (Fig. 1, [element 110, , a request, for information relating to the Radio Access Network (Fig. 1, [element 121, Cellular network elements]) (Paragraph [0051] line 12 to line 17, “(3) receiving the collected client information at the VSM server 129 of the WSP network 120, (4) obtaining, at the VSM server 129 of the WSP network 120, network information related to real-time mobile video sessions of mobile devices served by the WSP network 120”),
wherein the request for the information relating to the Radio Access Network from the interaction device (Fig. 1, [element 129, VSM server]) is in response to the mobile device (Fig. 1, [element 110, mobile device]) communicating with the interaction device relating to the delivery of the video data and for the interaction device to interact with the Radio Access Network (Paragraph [0056] line 1 to line 8, and line 8 to Paragraph [0057], “obtain network information related to the real-time mobile video session of the mobile device 110, determine video session management information for mobile device 110 (e.g., for VSM Engine 119 of mobile device 110) using the client information and the network information”, Since the cited reference discloses obtaining network information [such as cell load, cell congestion information, network congestion information etc.] by interacting with the RAN device to established particular bitrate for the video session based on video session information [client information] and the recited claims discloses similar concept of obtaining network information at user device to established particular bitrate based on video data information and information of RAN condition, under broadest reasonable interpretation the cited reference [Grinshpun] teaches request for the information relating to the Radio Access Network from the interaction device is in response to the mobile device communicating with the ,
in order for the mobile device to use the information relating to the Radio Access Network to establish a service delivery parameter relating to the delivery of the video data (Paragraph [0056] line 1 to line 13, and line 13 to line 20, “using the client information and the network information, and propagate the video session management information toward the mobile device 110 via one or more network interfaces between the WSP network 120 and the mobile device 110 for use by the mobile device 110 in managing the real-time mobile video session”);
in response to receiving the request from the interaction device (Fig. 1, [element 129, VSM server]), generating, in a recommendation device (Fig. 3, [element 321, Cellular network elements] or functions) in the Radio Access Network, the information relating to the Radio Access Network (Paragraph [0052], and Paragraph [0097] line 1 to line 49, and line 49 to line 118, “The real-time mobile video session may be a Hypertext Transfer Protocol (HTTP) Adaptive Streaming (HAS) video session, and the video session management information may include a bitrate recommended for use by the video client in requesting video segments from a HAS video content server”).
Grinshpun does not explicitly teach:
receiving, from a mobile device which communicates wirelessly with the Radio Access Network, a signal to establish a connection with a server for a session to obtain the video data from the server; and
sending, from the recommendation device, the information relating to the Radio Access Network towards the mobile device, by injecting the information relating to the Radio Access Network into user plane signalling of the established connection between the mobile device and the server, in order for the mobile device to generate the service delivery parameter for the delivery of the video data.
However Lee teaches:
receiving, from a mobile device (Lee: Fig. 1, [element 801, User Equipment]) which communicates wirelessly (Lee: Paragraph [0031], wireless environment for mobile communication system) with the Radio Access Network, a signal to establish a connection with a server (Fig. 8, element 805, Media server]) (Paragraph [0157], “the MS 805 may transfer the video metadata response according to the request to the BRS 803. The metadata response may include user's QoE information of each of bitrates of the video segment. In addition, the response may include the PSNR value or the MOS value of each of the bitrates or each of the representations of the video segment”) for a session to obtain the video data from the server (Paragraph [0167] to Paragraph [0168], “the BRS 803 may request the video segment to the MS 805 with the bitrate selected in operation 865. In operation 875, the MS 805 may transmit the video segment in response to the request received in operation 870”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Grinshpun in view of Lee implements the technique of receiving, from a mobile device which communicates wirelessly with the Radio Access Network, a signal to establish a connection with a server for a session to obtain the video data from the server. One would motivated to do so because by doing so would render the combined system to encodes the video segment to several resolutions for user equipment  based on environment of network [network (Lee: Paragraph [0101], and Paragraph [0133]).
Grinshpun in the view of Lee does not explicitly teach:
sending, from the recommendation device, the information relating to the Radio Access Network towards the mobile device, by injecting the information relating to the Radio Access Network into user plane signalling of the established connection between the mobile device and the server, in order for the mobile device to generate the service delivery parameter for the delivery of the video data.
However Jeong teaches: 
sending, from the recommendation device (Jeong: Fig. 3, [element 202, ENB]), the information relating to the Radio Access Network towards the mobile device (Jeong: Fig. 3, [element 100, UE or user equipment]) (Jeong: Paragraph [0051] to Paragraph [0057], “the ENB 202 may detect the occurrence of a congestion status in operation 210, and transmits congestion status information to the UE 100”), by injecting the information relating to the Radio Access Network into user plane (Jeong: Paragraph [0045], “a User Plane (UP) refers to a path connecting the UE 107 to the RAN node 101”) signalling (Jeong: Paragraph [0050] to Paragraph [0053], “an ENB (RAN node) may provide a UE with direct information on a data rate (generally expressed in bits per second) at which the UE may transmit data (or a data rate allowed to the UE)”, Since cited reference discloses applying data rate to the incoming data from server at the UE device based on condition of RAN, under broadest reasonable interpretation, Jeong teaches sending, from the recommendation device the information relating to the Radio of the established connection between the mobile device (Jeong: Fig. 3, [element 100, UE or user equipment]) and the server (Jeong: Fig. 3, [element 300, Server]), in order for the mobile device to generate the service delivery parameter for the delivery of the video data (Jeong: Paragraph [0040], and Paragraph [0088], “the application 302 may either start a process of renegotiating the transmission parameter to be used for data transmission and/or reception with the UE 100, and/or change the characteristics (screen size, quality, data rate, and the like) of traffic transmitted from the content server 300 to the UE 100 and transmit the changed traffic to the UE 100 via path 560”).
Grinshpun, Lee, and Jeong are analogous arts in the same field of endeavor as all describe the system and method of determining and adjusting the RAN condition within Core network for video stream. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Grinshpun to incorporate the teachings of Jeong to provide the techniques of sending, from the recommendation device, the information relating to the Radio Access Network towards the mobile device, by injecting the information relating to the Radio Access Network into user plane signalling of the established connection between the mobile device and the server, in order for the mobile device to generate the service delivery parameter for the delivery of the video data.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined system of Grinshpun in view of Jeong implements the technique of sending, from the recommendation device, the  (Jeong: Paragraph [0058] to Paragraph [0060], and Paragraph [0080] to Paragraph [0083]).

As per claim 28, Grinshpun in the view of Lee and further in view of Jeong discloses all the features of claim 27.
Grinshpun further teaches the non-transitory storage medium according to claim 27, wherein the service delivery parameter includes any of a recommended frame size, a recommended bit rate, a recommended image resolution, a recommended image size, and buffer parameters (Paragraph [0052], Paragraph [0097], and Paragraph [0066] to Paragraph [0067], “VSM capabilities enable cooperation across multiple HAS clients sharing the same over-the-air link (e.g., smooth and fair quality distribution across clients served by the same cell) and the same RAN (e.g., smooth user experience when moving across cells within the same RAN) under control of the VSM server 129. In at least some embodiments, VSM capabilities enable smoother, more predictable, higher-quality video QoE (e.g., optimal dynamically adjustable HAS .

REMARKS
	Applicant submitted arguments to overturn the rejection on 02/16/2021. The examiner maintains the rejections, see remarks below. 
The applicant Argues:
Argument 1:  Applicant argues that the cited prior arts do not teach or suggest that “in response to sending the information relating to the delivery of the video data to the interaction device, receiving, from a remote device located in the Radio Access Network, the information relating to the Radio Access Network” as recited in claim 1.
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. Examiner would like to now point to paragraph [0051] of the Grinshpun reference, which it states, “receiving the collected client information at the VSM server 129 of the WSP network 120, (4) obtaining, at the VSM server 129 of the WSP network 120, network information related to real-time mobile video sessions of mobile devices served by the WSP network 120.” This indicates that the VSM server 129 (i.e. interaction device) is receiving information related to real-time mobile video sessions of mobile devices (i.e. information relating to the delivery of the video data). Therefore, the modified Grinshpun does teach “in response to sending the information relating to the delivery of the video data to the interaction device, receiving, from a remote device located in the 
Argument 2:  Applicant argues that the cited prior arts do not teach or suggest that “requesting the interaction device to interact with the Radio Access Network to communicate information relating to the Radio Access Network which communicates wirelessly with the mobile device” as recited in claim 1.
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. Applicant specifically argues that the information is provided by the Media Server (MS) 805 and not by the claimed remote device located in the Radio Access Network, see remarks pages 11-12. Examiner would like to mention that on page 10 of the Non-Final Rejection Office action mailed 11/13/2020, the Media Server 805 was not interpreted as the interaction device. The Office Action clearly states that the BRS 803 is the element that was used to teach the interaction device.
With that said, Examiner would like to now point to paragraph [0160] of the Lee reference, which it states, “the BRS 803 may expect that the UE1 801 requests the video data to the PCRF 804, and may request the subscriber information corresponding to the UE1 801 to the PCRF 804” and paragraphs [0164-0168] of the Lee reference, which they state, “In operation 860, the BRS 803 may request information of the BS1 802 and the UE1 801. The information of the UE1 801 may include a Radio Resource Network (RAN) information of the terminal (UE1) 801”…“In operation 860, the BS1 802 may transfer information of the BS1 802 and the RAN information of the UE in the cell of the BS1 802 in correspondence to the request of the operation 855.” This indicates that the UE1 (i.e. 
Argument 3:  Applicant argues that the cited prior arts do not teach or suggest that “information relating to the Radio Access Network is injected as data into user plane signalling of the established connection between the mobile device and the server by the remote device in the Radio Access Network” as recited in claim 1.
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. 
Applicant specifically argues that the items listed in paragraph [0052] of the Jeong reference are more of control plane information instead of the claimed user plane, see Remarks page 13. Firstly, Examiner would like to mention that the teachings of the argued .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449